Investment Managers Series Trust 235 W. Galena Street Milwaukee, Wisconsin53212 January 5, 2015 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, DC20549 Re: Investment Managers Series Trust (the “Trust”) File Nos. 333-122901 and 811-21719 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter as certification that the Prospectus and Statement of Additional Information for GaveKal Knowledge Leaders Fund, a series of the Trust (the “Fund”) does not differ from that contained in Post-Effective Amendment No. 587 to the Trust’s Registration Statement on Form N1-A.This Amendment was filed electronically on December 23, 2014, with effective date of January 1, 2015. If you have any questions or require further information, do not hesitate to contact the undersigned at (626) 914-2109. Sincerely, /s/ SARDJONO KADIMAN Sardjono Kadiman Investment Managers Series Trust
